DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 15-18 and 20 are pending.
Claims 1-12, 15-18 and 20 are rejected.
Claims 13-14 and 19 are canceled.


Response to Arguments

Claim Rejections - 35 USC § 103
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
The Applicants arguments in paragraphs 1-4 on page 7 of the remarks are not
 persuasive.  Pinto teaches that the bottom liquid stream 42 is in part discarded and stream 62 is discarded (see column 6, lines 19-25 and 42-44).   Weedon et al. disclose subjecting the wastewater streams produced in a refinement process for methanol to effluent treatment (see column 1, line 60 to column 2, line 6 and column 10, lines 4-18).  Kobayashi et al. disclose that wastewater streams from methanol distillation contain 
The Applicants arguments in paragraph 5 on page 7 to paragraph 3 on page 8 of the remarks are not persuasive.  Pinto teaches that there are three forms to the invention (see column 1, lines 57-58).  In the first form each of the columns are operated in the same pressure range of 1-20 psi (0.07-1.4 bar ). See column 1, lines 59-62; column 3, lines 38-39; column 5, lines 58-59 and claims 4 and 10.  In the second form column 1 would operate at a pressure of 1-20 psi (0.7-1.4 bar) and column 2 would operate at a pressure of 20-70 psi higher, i.e., 20-90 psi (1.4-6.2 bar).  These pressure ranges overlap the claimed pressure range of about 1 to 2 bar as disclosed in amended claim 1 and encompasses the pressure of about 1 bar disclosed in amended claim 10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    With regard to Table 2, the teachings of Pinto are not limited to the preferred embodiments (see column 7, lines 37-38), but must be evaluated for what Pinto teaches those of ordinary skill in the art.  A prior art disclosure is not limited to its working Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966).  Nonetheless, using the pressures of streams 32 and 52 as Exemplified for Figures 1-3: Exemplified Fig. 1 discloses a pressure of 10 psi (about 0.7 bar) for the first column and 104 psi (about 7.2 bar) for the second column (see pressures for 32 and 52 in Tables 1 and 2).   Exemplified Fig. 2 discloses a pressure of 10 psi (about 0.7 bar) for the first column and 6 psi (about 0.4 bar) for the second column (see pressures for 32 and 52 in Tables 1 and 2).   Exemplified Fig. 3 discloses a pressure of 44 psi (about 3 bar) for the first column and 10 psi (about 0.7 bar) for the second column (see pressures for 32 and 52 in Tables 1 and 2).   The claimed pressures of about 1 bar to 2 bar allow for pressures slightly below 1 and slightly above 2.  Thus, the pressures in the first and second columns pressures of Exemplified Figures 2 and 3 overlap with the claimed pressures. 
With regard to claim 5, the examiner inadvertently used language from original claim 5 in the rejection.  Nonetheless, the rejection for claim 4 is applicable to claim 5, since the reduced zinc oxide/copper oxide catalyst of claim 5 is a catalyst comprising zinc, copper, aluminum, or a combination comprising at least one of the foregoing and column 5, lines 1 and 2 of Pinto discloses a copper-zinc Group II-IV oxide catalyst.   
With regard to claim 15, the examiner inadvertently used language from original claim 15 in the rejection.  Nonetheless, the rejection for claim 10 is applicable to claim 
The applicants’ arguments with regard to amended claims 18 and 20 are not persuasive for the reasons given above for amended claim 1.
For the reasons given above the claims 1-12 and 15-17 remain unpatentable over Pinto (US 4,210,495) in view of Weedon et al. (US 6,258,860 B1) and further in view of Kobayashi et al. (US 5,998,489). In addition, claims 18 and 20 remain unpatentable over Pinto (US 4,210,495) in view of Janssen et al. (US 2005/0107481 A1), Weedon et al. (US 6,258,860 B1) and Kobayashi et al. (US 5,998,489).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Weedon et al. (US 6,258,860 B1) and further in view of Kobayashi et al. (US 5,998,489).
Regarding claim 1, Pinto discloses a method of purifying methanol (see entire disclosure), comprising: passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1(a)); distributing a first purified methanol fraction to a top portion of the first column (see 
Regarding claim 2, Pinto discloses the method disclosed above for claim 1, wherein the source of the feed stream is the product of a methanol production process (see column 4, lines 35-44 and column 5, lines 19-25 and 45-49).
Regarding claim 3, Pinto discloses the method disclosed above for claim 2, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).

Regarding claim 6, Pinto discloses the method disclosed above for claim 1, wherein the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol (see Table 1 and claim 7).
Regarding claim 7, Pinto discloses the method disclosed above for claim 1, wherein the second purified methanol comprises greater than or equal to 99% methanol (see column 6, lines 39-42 and Table 2).
Regarding claim 8, Pinto discloses the method disclosed above for claim 1, wherein the first column and the second column are distillation columns (see claims 1 and 13).
Regarding claim 9,   Pinto discloses the method disclosed above for claim 1, wherein a temperature within the first column and the second column is 120°C to 130°C (see column 6, lines 50-58.
Regarding claim 10,  Pinto discloses the method disclosed above for claim 1, wherein a pressure within the first column and the second column is about 1 bar (see column 2, lines 25-30; column 3, lines 38-39; column 4, lines 1-2; and claims 4 and 10).
Regarding claim 11,   Pinto discloses the method disclosed above for claim 1,  further comprising withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-18; figures 1-3; and Table 1).

Regarding claim 15, Pinto fails to disclose the method above for claim 1, wherein a pressure within the first column and the second column is 2 bar.  However, Pinto suggests the method disclosed above for claim 1, wherein a pressure within the first column ranges between 1-20 psig (about 0.07-1.4 bar ) and the pressure in the second column ranges about 20-70 psi higher, i.e., 20-90 psig (about 1.4-6.2 bar) (see column 2, lines 25-30 and 48-51; column 3, lines 38-39 and 59-60; column 4, lines 1-2; and claims 4 and 10).   The pressures disclosed by Pinto are close or overlap with the claimed pressure of 2 bar, such that one having ordinary skill in the art would have found it obvious that the first and second columns of Pinto could be conducted at a pressure of 2 bar with a reasonable expectation of successfully obtaining purified methanol at high thermal efficiency.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Pinto discloses the method disclosed above for claim 1, but differs in that Pinto does not disclose further comprising passing the second waste alcohol fraction through a third column.

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the refining of methanol in the process of Pinto could be alternatively carried out using a third distillation column, since Kobayashi et al. disclose in the distillation step, a two-column process is generally used.  However, three or more columns may also be used.    The skilled artisan would have been further motivated to use a third column for further separation or recovery of any methanol contained therein. 
Regarding claim 17, Pinto discloses the method disclosed above for claim 1, further comprising recycling the second waste alcohol fraction back to the first column (see column 6, lines 19-21).
Pinto differs from the claimed invention in that Pinto fails to disclose combining the first fraction withdrawn from the first column with the second water fraction withdrawn from the second column as required in claim 1.
Weedon et al. disclose subjecting the water stream produced in a refinement process for methanol to effluent treatment (see column 10, lines 4-18).

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the water fractions from the first and second columns of Pinto and subject them to an effluent treatment, since Weedon et al. disclosed that it was known to subject water streams discharged from a methanol refinement process to effluent treatment.   The ordinary skilled artisan would have further been motivated to combine the water streams as this would allow both streams to be treated simultaneously in a single wastewater treatment, such as a biological treatment as taught by Kobayashi et al., thereby minimizing the hazard to the public.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Janssen et al. (US 2005/0107481 A1), Weedon et al. (US 6,258,860 B1) and Kobayashi et al. (US 5,998,489).
Regarding claim 18, Pinto discloses a method of purifying methanol, comprising:
passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1); distributing a first purified methanol fraction to a top portion of the first column and withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-19; figures 1 and 3; and Table 1); distributing a first water fraction to a bottom portion of the first column (see column 6, lines 21-23; figures 1 and 3; and Table 1); distributing a first waste alcohol fraction to a middle portion of the first column, wherein the first waste alcohol fraction comprises 5 to 30% methanol (see column 6, lines 18-21; figures 1 and 
Pinto differs from claim 18 in that it is not required that the crude methanol comprises 50 to 70% methanol.  However, Pinto does show that the amount of methanol in the crude methanol can vary (see column 2, lines 60-62 column 3, lines 9-12; column 4, lines 60-62; column 5, lines 45-52 and Table 1).  
Janssen et al. show that it was known to refine methanol streams that comprise varying amounts of methanol including fuel alcohols that preferably comprise less than 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired one could utilize a crude methanol that comprises 50 to 70% methanol in the refinement process of Pinto, since Pinto shows that the amount of methanol in the crude methanol can vary and Janssen et al. show that it was known to refine methanol streams that comprise varying amounts of methanol including fuel alcohols that preferably comprise less than 75 weight percent methanol.   Further, it has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 20, Pinto discloses the method disclosed above for claim 18, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).
Pinto differs from the claimed invention in that Pinto fails to disclose discharging the first water fraction withdrawn from the first column and/or the second water fraction discharged from the second column to effluent treatment.
Weedon et al. disclose subjecting the discharged water stream produced in a methanol refinement process to effluent treatment (see column 10, lines 4-18).
Kobayashi et al. disclose that wastewater streams discharged from methanol distillation contain alkali metal salts, which are hazardous to the public and need to be 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the discharged water fractions from the first and/or second columns of Pinto to an effluent treatment, since Weedon et al. disclosed that it was known to subject water streams discharged from a methanol refinement process to effluent treatment.   The ordinary skilled artisan would have further been motivated to subject the discharged water streams of Pinto to a wastewater treatment, such as the biological treatment as taught Kobayashi et al., in order to minimize the hazard to the public.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699